PER CURIAM.
The former wife appeals an order of the circuit court assessing attorney’s fees against her in a modification of custody proceeding. We conclude that the trial court abused its discretion in granting the former husband’s motion for attorney’s fees and reverse. The trial court found that the wife’s motion for modification was completely without merit and that it showed her continuous engagement in litigation. These findings are not supported by the record. The wife did show a substantial change in circumstances in the husband’s work and living arrangements and there is no evidence that she had engaged in unnecessary litigation throughout the course of the proceeding in the trial court. Furthermore, the financial resources of the parties is still the primary consideration. See Rosen v. Rosen, 696 So.2d 697 (Fla.1997). In this case, the husband’s resources are greater than those of the wife.
Accordingly, the final order directing the wife to pay attorney’s fees to the husband for the modification proceeding is reversed.
MINER, PADOVANO and BROWNING, JJ., concur.